Citation Nr: 1244079	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip prior to April 2, 2009.

2.  Entitlement to a rating in excess of 30 percent for residuals of right hip replacement on and after June 1, 2010.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel






INTRODUCTION

The Veteran served on active duty from February 1997 to October 2000.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  By that decision, the RO denied the Veteran's claim for a rating in excess of 10 percent for degenerative joint disease of the right hip.  In May 2010, while the appeal to the Board was pending, the RO granted a temporary total rating for a period of convalescence following surgery on the right hip, effective April 2 to July 31, 2009, and thereafter continued the prior 10 percent rating, effective August 1, 2009.  See 38 C.F.R. § 4.30.

In May 2011, the Board remanded the case for additional development.  In March 2012, while the case was in remand status, the Appeals Management Center (AMC) in Washington, DC, granted a total (100 percent) rating for right hip replacement, effective April 2, 2009 to May 31, 2010, with a 30 percent rating in effect thereafter, under the criteria set out at 38 C.F.R. § 4.71a, Diagnostic Code 5054.  The RO also granted service connection for a painful surgical scar of the right buttock, evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.

The Veteran has not expressed disagreement with the 10 percent rating assigned for his surgical scar.  See 38 C.F.R. §§ 20.200, 20.201.  Accordingly, and because no higher rating for the right hip is available for period April 2, 2009 to May 31, 2010, the issues on appeal have been characterized as set forth above, on the title page.

When the Board remanded this case in May 2011, it referred to the RO the matter of the Veteran's entitlement to service connection for reduced mental clarity and/or a psychiatric disorder as secondary to his service-connected right hip disability.  As it does not appear that any action has been taken on that matter, it is again referred to the RO.

The Board's present decision is limited to an adjudication of the matter of the Veteran's entitlement to a rating in excess of 10 percent for degenerative joint disease of the right hip prior to April 2, 2009.  For the reasons set forth below, the matter of his entitlement to a rating in excess of 30 percent for residuals of right hip replacement on and after June 1, 2010, is being REMANDED to the RO, via the AMC, for additional development.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Prior to April 2, 2009, the Veteran's service-connected right hip disability was manifested by subjective complaints of pain, stiffness, weakness, episodes of locking, and periodic flare-ups of symptoms, with limitations on standing, walking, and bending and a swelling and/or popping sensation when leaning forward.

2.  Objectively, the Veteran was able to flex his right hip to at least 90 degrees, to extend it to at least 30 degrees, and to abduct it to at least 35 degrees; repetitive use was not shown to result in additional loss of motion.  His gait was found to be normal, and there was no evidence of abnormal weight bearing.  Prior to surgery in April 2009, the Veteran noted to have adduction to 5 degrees and internal rotation to 0 degrees.

3.  The Veteran's right hip is not shown to have been ankylosed prior to April 2, 2009; nor is his disability shown to have then been manifested by flail joint or by impairment of the hip involving malunion, nonunion, or false joint of the femur.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for degenerative joint disease of the right hip for the period prior to April 2, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.655, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an evaluation in excess of 10 percent for his service-connected right hip disability prior to April 2, 2009 (the day that he was admitted to the hospital for right hip replacement surgery).  He says that, prior to the hip replacement, he would trip on small things, could not open his legs, and had tremendous pain.  He says that his leg felt "locked up" and, if he moved too fast, he experienced a stabbing and slicing pain.  He essentially maintains that the VA examinations from that period do not adequately reflect the severity of his disability.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (now codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA ask the claimant to provide any pertinent evidence in his possession).  Ordinarily, notice with respect to each of these elements must be provided to the claimant prior to the initial unfavorable decision by the agency of original jurisdiction (AOJ).

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of letters sent to the Veteran in December 2006, November 2007, and February 2009, the AOJ informed the Veteran that, in evaluating his disability, it would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  He was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  See, e.g., Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that generic notice in response to a claim for an increased rating is all that is necessary).  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

In the present case, the Board finds that the duty to assist has been fulfilled with respect to the matter that is currently being adjudicated.  The Veteran's service treatment records have been obtained, as have records of relevant post-service private medical care.  He has also been examined (to include in January and November 2007).  The Veteran canceled a further VA examination scheduled just prior to his right hip replacement in April 2009, and he has not provided releases for any additional private evidence.  No further development action is required.

II.  The Merits of the Veteran's Appeal

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2012).

VA regulations define disability of the musculoskeletal system primarily as "the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  38 C.F.R. § 4.40 (2012).  To that end, section 4.40 provides that:

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

With regard to disorders of the joints, applicable regulations provide that "the factors of disability reside in reductions of their normal excursion of movements in different planes."  38 C.F.R. § 4.45 (2012).  To that end, the regulations provide that, when rating disabilities of the joints, inquiry will be directed to considerations such as:

(a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).

(b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).

(c) Weakened movement (due to muscle injury, disease, or injury of peripheral nerves, divided or lengthened tendons, etc.).

(d) Excess fatigability.

(e) Incoordination, impaired ability to execute skilled movements smoothly.

(f) Pain on movement, swelling, deformity or atrophy of disuse.

Id.  The regulations further provide that instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are also to be considered.  Id. § 4.45(f).  See also 38 C.F.R. § 4.59 (2012) ("The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability"); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Degenerative arthritis, established by X-ray findings, is generally rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012).  If the limitation of motion of the involved joint(s) is noncompensable under the appropriate diagnostic code(s), a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  For purposes of Diagnostic Code 5003, the hip is considered a major joint.  38 C.F.R. § 4.45(f) (2012).

Disabilities manifested by limitation of extension of the hip are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5251 (2012).  A maximum 10 percent rating is warranted for limitation of extension to 5 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

Disabilities manifested by limitation of flexion of the hip are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5252 (2012).  Ratings of 10, 20, and 30 percent are warranted when flexion is limited to 45, 30, and 20 degrees, respectively.  A maximum 40 percent rating is warranted when flexion is limited to 10 degrees.  Id.

Disabilities manifested by limitation of motion of the hip in other planes are evaluated under the criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5253 (2012).  A 10 percent rating is warranted if the disability is manifested by limitation of rotation such that the individual cannot toe out more than 15 degrees, or if there is limitation of adduction such that the legs cannot be crossed.  A 20 percent rating is warranted if there is limitation of abduction such that motion is lost beyond 10 degrees.  Id.

Hip disabilities may also be rated under Diagnostic Codes 5250, 5254, and 5255 (2012).  Under Diagnostic Code 5250, ratings of up to 90 percent are available for ankylosis of the hip.  Under Diagnostic Code 5254, an 80 percent rating can be assigned for flail joint.  Finally, Diagnostic Code 5255 provides for ratings of up to 80 percent for impairment of the hip involving malunion, nonunion, or false joint of the femur.

In the present case, the evidence of record shows that service connection was originally established for degenerative joint disease of the right hip in September 2004, effective from November 2003.  The disability was evaluated as 10 percent disabling under Diagnostic Codes 5003-5253.

In November 2006, the Veteran filed a claim for increased rating.  His claim was denied in February 2007 and April 2008.  However, on both occasions, additional evidence pertaining to the severity of his disability was received within one year.  As a result, and because the Veteran perfected an appeal with respect to the subsequent readjudication of his claim in June 2009, the matter currently on appeal is best viewed as having arisen from the November 2006 claim for increase.  See 38 C.F.R. § 3.156(b) (2012).

In January 2007, the Veteran underwent a VA examination in connection with his claim for increased rating.  He complained of functional limitations on standing and walking; indicating that he could stand for 15 to 30 minutes, and that he could walk one to three miles.  He indicated that he was not able to sit for long periods, and that it made him sweaty and irritable.  He also complained of pain, stiffness, and weakness in his right hip; episodes of locking that occurred daily or more often; and severe flare-ups occurring every two to three weeks.  He denied any deformity, effusion, instability, giving way, and episodes of dislocation or subluxation, and it was noted that no assistive aids were needed for walking.  He reported that he was being evaluated for right hip replacement.

On examination, the Veteran's gait was noted to be normal.  There was no evidence of abnormal weight bearing.  On range of motion testing, he had flexion in the right hip from 0 to 100 degrees, with pain beginning at 95 degrees; extension from 0 to 30 degrees; abduction from 0 to 35 degrees; adduction from 0 to 25 degrees; internal rotation from 0 to 20 degrees, with pain beginning at 20 degrees; and external rotation from 0 to 45 degrees, with paining beginning at 40 degrees.  It was noted that he was able to cross his legs, and toe out greater than 15 degrees.  

The examiner indicated that there was no additional limitation of motion on repetitive use in any plane of motion, and that there was no ankylosis or loss of bone.  The results of private magnetic resonance imaging (MRI) were not available.  However, X-rays were interpreted to reveal marked joint space narrowing in the superior aspect of the right hip joint with subchondral sclerosis and mild osteophyte formation.  The femoral head remained within the acetabulum, and there was no evidence of bony fracture.  It was noted that the findings were most consistent with osteoarthritis.  The examiner indicated that the Veteran's disability had severe effects on activities such as exercise, sports, and recreation; that it had moderate effects on activities such as chores, shopping, and traveling; and that it had no effect on activities such as feeding, bathing, dressing, grooming, and toileting.

The Veteran underwent another VA examination in November 2007.  He complained of functional limitations on standing and walking; indicating that he could stand for 15 to 30 minutes, and that he could walk more than one-quarter mile, but less than a mile.  He also complained of pain and stiffness in his right hip; episodes of locking that occurred weekly; and severe weekly flare-ups.  He denied any deformity, weakness, effusion, instability, giving way, and episodes of dislocation or subluxation, and it was noted that no assistive aids were needed for walking.

On examination, the Veteran's gait was noted to be normal.  There was no evidence of abnormal weight bearing.  On range of motion testing, he had flexion in the right hip from 0 to 90 degrees, with pain beginning at 90 degrees; extension from 0 to 30 degrees; abduction from 0 to 45 degrees; adduction from 0 to 25 degrees, with pain beginning at 25 degrees; internal rotation from 0 to 20 degrees, with pain beginning at 20 degrees; and external rotation from 0 to 35 degrees, with paining beginning at 35 degrees.  It was noted that he was able to cross his legs, and toe out greater than 15 degrees.  

The examiner indicated that there was no additional limitation of motion on repetitive use in any plane of motion, and that there was no ankylosis or loss of bone.  X-rays were interpreted to reveal degenerative changes, described as sclerosis at the superior acetabular margin and narrowing of the joint space.  No evidence of fracture, dislocation, or other acute pathology was seen.  The examiner indicated that the Veteran's disability prevented involvement in sports; had severe effects on activities such as chores, shopping, exercise, recreation, and traveling; had mild effects on activities such as bathing and dressing; and had no effect on activities such as grooming and toileting.

Clinical records from Colin Looney, M.D., beginning February 9, 2009, show that the Veteran presented for treatment with complaints of bilateral hip pain, right greater than left.  It was noted that he described the pain as "constant, intermittent, sharp, dull, locking, catching, swelling, burning, and awakens him from sleep."  The Veteran indicated that standing and bending, and sitting in most chairs, made the pain worse; that sitting in a correct chair made it better; and that the level of his pain varied.

On examination, the Veteran was noted to be well nourished and in no acute distress.  Motor strength in the lower extremities was 5/5, deep tendon reflexes were symmetric and intact bilaterally at the patellar/Achilles tendons, and sensation was intact throughout the L2-S1 distribution.  There was no evidence of an open fracture, and palpation of the lower extremities revealed normal skin turgor and no crepitation, warmth, or edema.  He had no tenderness of anterior superior iliac spine (ASIS), posterior superior iliac spine (PSIS), low back, or ischial tuberosity.  However, he did have limited internal rotation (the extent of which was not specified).  His Faber test (for pathology of the hip) was grossly elevated on both sides, and he had positive anterior and posterior impingement signs.  X-rays revealed a center edge angle that measured 32 on the right; significant joint space loss with no measurable joint space on the right in the weightbearing dome of the acetebulum; a tremendous cam deformity; and large osteophyte.  The examiner considered whether he could help the Veteran arthroscopically, or whether arthroplasty was the best solution.

On follow-up examination on February 12, 2009, it was noted that it appeared from a computed tomography (CT) that the Veteran's right hip was very advanced in its degenerative change, with significant femoral head arthritic change, but that there was no evidence of avascular necrosis.  Objectively, it was noted that his examination remained unchanged.  He had a positive anterior impingement sign and lacked about five degrees of internal rotation on the right.  He had no significant Thomas test (i.e., no evidence of hip flexion contracture), and no snapping of his intertrochanteric (IT) or iliopsoas.  He stood and walked with a normal gait, with a normal foot progression, with the right foot slightly out, and his leg lengths appeared clinically equal.  The final clinical impression was that he had severe advanced degenerative change of his right hip.  It was felt that he was a good candidate for hip resurfacing.

On February 17, 2009, the Veteran was seen by Jeffrey Hodrick, M.D.  It was noted that the Veteran had daily pain that extremely limited his lifestyle.  The Veteran reported feeling a swelling, as well as a popping, sensation, mostly when leaning forward.  It was noted that he was an independent ambulatory; that he was able to walk greater than one mile; that he drove; that he was capable of reciprocal stair walking, albeit with difficulty; and that he had difficulty getting out of a chair and putting shoes and socks on his right leg.

Thereafter, the Veteran was scheduled for a VA examination for purposes of evaluating the severity of his service-connected right hip disability.  He failed to report, but later called to explain his reasons for missing the appointment, and was rescheduled for another examination.  However, he later called to cancel the new appointment.

The Veteran was subsequently admitted to a private hospital on April 2, 2009, for right hip replacement.  Prior to surgery, he reported a history of right hip pain, sometimes going to his groin or buttock, and complained of "locking" with sitting or standing more than 20 minutes.  It was noted that he did not require assistive devices, that he was able to walk greater than one mile; that he negotiated stairs nonreciprocally; and that he had difficulty getting out of a chair.  Objectively, he had flexion to 90 degrees; abduction to 15 degrees; adduction to 5 degrees; external rotation to 10 degrees; and internal rotation to 0 degrees.  Muscle strength was 5/5.  It was noted that radiographs revealed a right hip joint with complete loss of joint space.

Following review of the evidence in this case, and the applicable law and regulations, the Board finds that the preponderance of the evidence is against the assignment of an increased schedular evaluation for the Veteran's service-connected right hip disability prior to April 2, 2009.  The evidence clearly shows that the Veteran had significant disability during the time frame here in question, as evidenced by his subjective complaints, the radiographic findings, and the fact that he was ultimately found to be a candidate for surgical hip replacement.  Objectively, however, on VA examination in January and November 2007, he was able to flex his hip to at least 90 degrees; to extend it to at least 30 degrees; to abduct it to at least 35 degrees; and was able to cross his legs and toe out to greater than 15 degrees.  In addition, the VA examiners noted that there was no loss of motion on repetitive use in addition to that noted clinically.  His gait was found to be normal, and there was no evidence of abnormal weight bearing.

The private evidence from early 2009 appears to reflect somewhat more significant objective findings, in that it was noted just prior to surgery that the Veteran at that time had adduction to 5 degrees and internal rotation to 0 degrees.  However, such findings warrant no more than the 10 percent evaluation already assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5253.

Moreover, the Veteran's right hip is not shown to have been ankylosed prior to April 2, 2009.  Nor is his disability shown to have then been manifested by flail joint or by impairment of the hip involving malunion, nonunion, or false joint of the femur.  As a result, there is no basis for the assignment of a separate or higher evaluation for his disability under Diagnostic Codes 5250, 5254, and/or 5255.

In the final analysis, the Board finds no sound evidentiary basis for the assignment of a higher evaluation prior to April 2, 2009, under any potentially applicable diagnostic code.  As noted above, the Veteran was scheduled for a VA examination just prior to his surgery in April 2009, and canceled it.  While the attempted examination may have yielded evidence favorable to the Veteran's claim, on these facts, the Board has no alternative but to consider the claim on the basis of the current record, or to deny the claim outright.  See 38 C.F.R. § 3.655.  As noted, the available evidence simply does not support the assignment of a higher evaluation during the time period here in question.

In evaluating the Veteran's disability, the Board has specifically considered whether he is entitled to a "staged rating."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  It is the Board's conclusion, however, that the Veteran's right hip disability was never more than 10 percent disabling prior to April 2, 2009, since the time that the underlying claim for increase was filed in November 2006.  A "staged rating" is not warranted.

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer a case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2012).  The criteria for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.

The Board has considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  The Veteran's right hip symptomatology is fully contemplated by the relevant diagnostic criteria, together with the related provisions of 38 C.F.R. § 4.40, 4.45, and 4.59.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for degenerative joint disease of the right hip prior to April 2, 2009, is denied.


REMAND

When this case was remanded in May 2011, the Board requested, among other things, that the Veteran be scheduled for a VA examination to reassess the post-surgical severity of his service-connected right hip disability.  The examiner was to include range of motion testing, with the normal range of motion also specified, and was to offer an opinion as to whether the Veteran's post-surgical right hip disability was manifested by "moderately" or "markedly" severe residual weakness, pain, or limitation of motion following implantation of his prosthesis.

Unfortunately, the requested development has not been fully completed.  The evidence shows that the AMC arranged for a VA examination in July 2011, as requested.  The examiner reported the Veteran's range of motion, in terms of flexion, extension, and abduction.  However, the examiner did not provide the values for normal range of motion in those planes.  Nor did she offer an opinion with respect to whether the Veteran's post-surgical right hip disability was manifested by moderately or markedly severe residual weakness, pain, or limitation of motion following implantation of his prosthesis.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2012).

Documents attached to the Veteran's electronic (Virtual VA) claims file show, among other things, that he underwent a VA hip examination in February 2012.  The report of that examination has not been associated with his electronic or paper VA claims files.  Inasmuch as the report of the examination could contain information relevant to the evaluation of his service-connected right hip disability on and after June 1, 2010, it must be procured.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).   See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Contact the RO in Nashville, Tennessee to obtain and associate with the claims file any and all documents in their possession that are relevant to the evaluation of the Veteran's service-connected right hip disability on and after June 1, 2010, to include any such documents maintained in temporary claims folders, to particularly include a copy of the report of the VA hip examination he reportedly underwent in February 2012.  If records are not available, the claims file should be annotated to reflect that fact, and the Veteran should be notified.

2.  After the foregoing development has been completed to the extent possible, schedule the Veteran for a VA examination to reassess the severity of his right hip disability.  The claims file, including a complete copy of this remand, must be made available to the designated examiner for review of the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.  The examination must include testing of the range of motion of the right hip/thigh, in degrees, with normal range of motion also specified, and indicate: (a) whether the right hip exhibits weakened movement, premature or excess fatigability, incoordination, or pain on movement (and, if feasible, these determinations should be expressed in terms of the degree of additional loss of motion due to these symptoms); and (b) whether pain significantly limits functional ability during flare-ups or when the right hip is used repeatedly over a period of time (this determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

The examiner should also state whether the right hip is manifested either by (i) markedly severe residual weakness, pain, or limitation of motion; or (ii) moderately severe residuals of weakness, pain, or limitation of motion.  Lastly, the examiner should state whether the Veteran requires the use of crutches due to painful motion or weakness of the right hip.

The examiner must discuss the rationale for all opinions and conclusions expressed.

3.  After conducting any additional development deemed necessary, the claims file should again be reviewed, to include any evidence contained in any temporary claims folders received.  If the issue remaining on appeal is denied, furnish a supplemental statement of the case (SSOC) to the Veteran and afford him an opportunity to respond.

After the Veteran has been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


